FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 MARGGIEH DICARLO, Individually                     No. 20-55058
 and on Behalf of All Others
 Similarly Situated,                                   D.C. No.
                   Plaintiff-Appellant,            5:19-cv-01374-
                                                      PSG-SHK
                      v.

 MONEYLION, INC.; MONEYLION OF                        OPINION
 CALIFORNIA, LLC; ML PLUS, LLC;
 ML WEALTH, LLC,
              Defendants-Appellees.

       Appeal from the United States District Court
            for the Central District of California
     Philip S. Gutierrez, Chief District Judge, Presiding

          Argued and Submitted December 11, 2020
                    Pasadena, California

                     Filed February 19, 2021

        Before: Carlos T. Bea, Amul R. Thapar, * and
             Daniel P. Collins, Circuit Judges.

                    Opinion by Judge Thapar

    *
      The Honorable Amul R. Thapar, United States Circuit Judge for
the U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
2                   DICARLO V. MONEYLION

                          SUMMARY **


                            Arbitration

    The panel affirmed the district court’s order compelling
arbitration pursuant to the Federal Arbitration Act and
dismissing a putative class action against MoneyLion, Inc.,
et al., operator of a smartphone app offering financial
services to its customers.

    Marggieh DiCarlo enrolled in the MoneyLion Plus
program and signed a Membership Agreement, which
explained that Plus members owed monthly fees, monthly
investment deposits, and (if applicable) monthly loan
payments. DiCarlo alleged that MoneyLion violated
California’s Unfair Competition Law, False Advertising
Law, and Consumers Legal Remedies Act in refusing to
allow her to cancel her Plus membership when she fell
behind on her fees, deposits, and loan payments.
MoneyLion moved to compel arbitration under a provision
of the Membership Agreement.

    The panel affirmed the district court’s conclusion that the
Agreement’s arbitration provision was valid and enforceable
because it allowed public injunctive relief in arbitration and
therefore did not violate California’s McGill rule. The
Agreement authorized the arbitrator to award all injunctive
remedies available in an individual lawsuit under California
law. DiCarlo argued that she could secure public injunctive
relief only by acting as a private attorney general, which the

    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                   DICARLO V. MONEYLION                         3

Agreement explicitly prohibited. The panel, however, held
that public injunctive relief under California’s UCL, FAL,
and CLRA is available in an individual lawsuit without a
plaintiff acting as a private attorney general.


                          COUNSEL

Michael R. Owens (argued) and Bradley T. Wilders, Stueve
Sigel Hanson LLP, Kansas City, Missouri; John F. Edgar,
Edgar Law Firm LLC, Kansas City, Missouri; for Plaintiff-
Appellant.

Fred R. Puglisi (argued) and Jay T. Ramsey, Sheppard
Mullin Richter & Hampton LLP, Los Angeles, California,
for Defendants-Appellees.


                          OPINION

THAPAR, Circuit Judge:

   Marggieh DiCarlo says that MoneyLion lured her into
debt to the tune of several hundred dollars. The district court
dismissed her complaint and compelled arbitration instead.
We affirm.

                                I.

    MoneyLion operates a smartphone app that offers
financial services to its customers. 1 One service is the

    Defendants are MoneyLion, Inc.; MoneyLion of California, LLC;
    1

ML Plus, LLC; and ML Wealth, LLC. We refer to them collectively as
“MoneyLion.”
4                  DICARLO V. MONEYLION

MoneyLion Plus program. The program offers a $500
credit-builder loan. With a 5.99% annual percentage rate,
individuals with little or poor credit history can start to create
a positive record.

    Marggieh DiCarlo wanted to open her own hair salon,
but she needed credit. So she enrolled in the Plus program
and took out a credit-builder loan.

    Like everyone who joins the Plus program, DiCarlo
signed a Membership Agreement. The Agreement explains
that Plus members owe monthly fees, monthly investment
deposits, and (if applicable) monthly loan payments. It also
has a provision that gives each party the right to demand
arbitration in case of a dispute.

    After a few months, DiCarlo fell behind on her fees,
deposits, and loan payments. She tried to cancel her Plus
membership, but MoneyLion refused. First, she had to pay
off the loan in full. And that could happen only after she
covered the still-accumulating membership fees. DiCarlo
couldn’t afford the fees, so she was stuck.

    DiCarlo filed this putative class action to take down
MoneyLion’s “high-tech debt trap.” She alleged that
MoneyLion had violated, among other things, California’s
Unfair Competition Law (“UCL”), False Advertising Law
(“FAL”), and Consumers Legal Remedies Act (“CLRA”).
See Cal. Bus. & Prof. Code § 17200 et seq. (UCL); id.
§ 17500 et seq. (FAL); Cal. Civ. Code § 1750 et seq.
(CLRA). MoneyLion moved to compel arbitration, and the
district court granted the motion and dismissed the action.
See 9 U.S.C. § 4. This appeal followed.
                  DICARLO V. MONEYLION                         5

                               II.

                               A.

    The focus of this case is the validity (or invalidity) of the
Agreement’s arbitration provision. If the provision is valid,
then the Federal Arbitration Act (“FAA”) requires the
district court to enforce it strictly. 9 U.S.C. § 2. But DiCarlo
insists that the provision violates California law by
prohibiting public injunctive relief. If she’s right, then the
arbitration provision will self-destruct; a poison-pill clause
will render the “entire [a]rbitration [p]rovision . . . null and
void.” ER 203 (emphasis omitted). There will be no
arbitration obligation for the court to enforce.

    The district court rejected DiCarlo’s interpretation of the
arbitration provision. It determined that the provision
allowed public injunctive relief and so did not violate
California law.

    We review the district court’s interpretation of the
Agreement (and resulting decision to compel arbitration) de
novo. Poublon v. C.H. Robinson Co., 846 F.3d 1251, 1259
(9th Cir. 2017). The focus is the parties’ “objective intent,
as evidenced by the words of the contract, rather than the
subjective intent of one of the parties.” Reilly v. Inquest
Tech., Inc., 160 Cal. Rptr. 3d 236, 249 (Ct. App. 2013)
(cleaned up). When in doubt, both federal and state law
point toward interpreting the Agreement to permit
arbitration. Cal. Civ. Code § 1643 (instructing courts to
adopt a “lawful” contract interpretation that is “capable of
being carried into effect” when possible); Mitsubishi Motors
Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626
(1985) (favoring arbitration).
6                  DICARLO V. MONEYLION

                                 B.

    California’s legal requirement that contracts allow
public injunctive relief is known as the McGill rule. See
McGill v. Citibank, N.A., 393 P.3d 85 (Cal. 2017). Public
injunctive relief is “relief that by and large benefits the
general public . . . and that benefits the plaintiff, if at all, only
incidentally and/or as a member of the general public.” Id.
at 89 (cleaned up).

    Consider the relief sought here. Among other things,
DiCarlo seeks to enjoin MoneyLion from “[f]alsely
advertising to the general public within the State of
California that the [credit-builder] Loan contains ‘no hidden
fees.’” ER 149. But what good will that do her in the future?
She already knows that these claims are (allegedly) untrue.
That’s why she sued. DiCarlo seeks the injunction to aid
those who do not already know what she has learned.
McGill, 393 P.3d at 89–90. That is public injunctive relief.

    In McGill, the California Supreme Court held that no one
can contractually waive all rights to seek public injunctive
relief. Id. at 94; see Blair v. Rent-A-Ctr., Inc., 928 F.3d 819,
830–31 (9th Cir. 2019) (holding that the FAA does not
preempt the McGill rule). The UCL, FAL, and CLRA all
authorize public injunctive relief. Cal. Bus. & Prof. Code
§§ 17203, 17535; Cal. Civ. Code § 1780(a)(2); Cruz v.
PacifiCare Health Sys., Inc., 66 P.3d 1157, 1162, 1164 (Cal.
2003). Thus, any contract that bars public injunctive relief
in both court and arbitration is invalid. McGill, 393 P.3d
at 94; see Ferguson v. Corinthian Colls., Inc., 733 F.3d 928,
934–35 (9th Cir. 2013). By permitting either party to compel
arbitration unilaterally, the Agreement effectively cuts off
the availability of public injunctive relief in court. So the
relief must remain possible in arbitration proceedings, or
                  DICARLO V. MONEYLION                       7

else the arbitration provision violates California law and
triggers the poison-pill clause.

    MoneyLion insists that DiCarlo can get public injunctive
relief in arbitration. The Agreement, after all, “authorize[s]”
the arbitrator to “award all [injunctive] remedies available in
an individual lawsuit under [California] law.” ER 202–03.
And, says MoneyLion, public injunctive relief is available in
an individual lawsuit. DiCarlo disagrees. She says that she
can secure public injunctive relief only by acting as a private
attorney general, which the Agreement explicitly prohibits.
ER 202. Whoever is right wins.

   Thus, the question presented: Is public injunctive relief
under the relevant statutes available in an “individual
lawsuit” without a plaintiff “act[ing] as a private attorney
general”? ER 202–03 (capitals omitted).

                             III.

    To answer that question, we need to determine (A) the
scope of an individual lawsuit, and (B) when someone acts
as a private attorney general.

                              A.

    What does the Agreement mean by “an individual
lawsuit”? To refresh, if public injunctive relief is available
in an individual lawsuit under California law, then the
arbitrator is “authorized” to grant it under the all-remedies
clause. We understand the term (as used in the Agreement)
to encapsulate any lawsuit brought by a single plaintiff who
represents only herself—no class actions, no mass actions,
no derivative actions, etc. This understanding aligns with
the Agreement’s prohibition of class actions as well as claim
joinder. Under the joinder clause, DiCarlo is not allowed to
8                 DICARLO V. MONEYLION

“join or consolidate claim(s) involving you with claims
involving any other person.” ER 202 (capitals omitted).
Each MoneyLion member must arbitrate separately.

     DiCarlo argues that the joinder clause does not simply
mean members must arbitrate separately. She contends that
it restricts an individual lawsuit to one that has no substantial
impact on others, including in the relief sought. This would
mean that a claim for public injunctive relief, which
undoubtedly impacts others, would violate the joinder clause
and therefore fall outside an individual lawsuit. DiCarlo is
incorrect.

    The joinder clause does not prohibit all claims that
impact other people. It draws a line between two distinct
types of claims—those “involving you” and those
“involving any other person”—and prohibits bringing one of
each type in the same proceeding. To speak sensibly of
joining, consolidating, or separating these types of claims,
we must read the categories as exclusive. Claims either
“involv[e] you” or “involv[e] any other person.” This does
not take away from the meaning of an individual lawsuit.

    A simple example proves the point. Imagine John is
bombarded with robocalls.          He sues the company
responsible for making his contact information public. His
claim “involv[es him].” Then his neighbor, Maria, hears
about the lawsuit and wants to get in on the action. She says
that she too has been weighed down by the constant calls. If
John brings a second claim in his lawsuit that relies on
robocalls to Maria, this claim will “involv[e] any other
person” (Maria) and will not be his own claim.

    The joinder clause here says that John and Maria are both
free to attack the company’s practice, but they must do so
separately. John may not assert claims on behalf of both of
                  DICARLO V. MONEYLION                         9

them or proceed with Maria as a co-plaintiff (joinder). Nor
can they seek to try the two lawsuits together
(consolidation).

    None of this hinges on the relief sought. If Maria never
sued, John’s victory against the company could theoretically
result in an injunction that broadly affects others, or a
damages action so large as to run the company out of
business. Both results would have enormous impact on
others, including Maria. But it is still John’s claim only.

                               B.

    What about a “private attorney general”? Recall that,
under the Agreement, DiCarlo may not take on that role in
arbitration. The definition of a private attorney general is
hard to pin down. See, e.g., William B. Rubenstein, On What
a “Private Attorney General” Is—And Why It Matters,
57 Vand. L. Rev. 2129, 2130, 2171 (2004); Trevor W.
Morrison, Private Attorneys General and the First
Amendment, 103 Mich. L. Rev. 589, 590 (2005). We have
identified two distinct but closely related concepts: the
standing-to-sue private attorney general and the fee-shifting
private attorney general.

                               1.

    Standing to Sue. At its core, the standing-to-sue private
attorney general is not employed by the state but still litigates
the rights and interests of the public.

    Traditionally, individuals could challenge a government
action only when that action harmed their own legal rights—
for example, through prosecution, tortious acts, or a breach
of contract. See Gary Lawson, Federal Administrative Law
1079–80 (8th ed. 2019); Caleb Nelson, “Standing” and
10                DICARLO V. MONEYLION

Remedial Rights in Administrative Law, 105 Va. L. Rev.
703, 712–15 (2019); see also Flast v. Cohen, 392 U.S. 83,
117–20 (1968) (Harlan, J., dissenting). But that changed in
the mid-twentieth century, when Congress and the Supreme
Court transformed the relationship between rights and
remedies in challenging government action. See Nelson,
supra, at 712–25; see also Ass’n of Data Processing Serv.
Orgs., Inc. v. Camp, 397 U.S. 150, 154 (1970) (“Where
statutes are concerned, the trend is toward enlargement of
the class of people who may protest administrative action.”).

    Various statutory schemes provided a cause of action for
“aggrieved” individuals who had suffered a factual—but not
a legal—injury from allegedly unlawful government action.
Lawson, supra, at 1081; Nelson, supra, at 721. The
Supreme Court endorsed this regime, which granted
standing to “private litigants . . . only as representatives of
the public interest.” Scripps-Howard Radio v. FCC,
316 U.S. 4, 14 (1942); FCC v. Sanders Bros. Radio Station,
309 U.S. 470, 476–77 (1940); Elizabeth Magill, Standing for
the Public: A Lost History, 95 Va. L. Rev. 1131, 1139–48
(2009). This was the “private Attorney General[].”
Associated Indus. of N.Y. State v. Ickes, 134 F.2d 694, 704
(2d Cir. 1943) (coining the term), vacated as moot, 320 U.S.
707, 707 (1943) (per curiam).

    California went a step further with some statutes. In
those instances, the private attorney general did not need to
suffer even a factual injury. See Californians for Disability
Rts. v. Mervyn’s, LLC, 138 P.3d 207, 209 (Cal. 2006). More
on this regime in a bit.

    To sum up, the standing-to-sue private attorney general
is at its core a non-government actor who represents the
public’s rights or interests in court.
                 DICARLO V. MONEYLION                    11

                             2.

    Fee Shifting. Then there is the fee-shifting private
attorney general. Courts generally have an “equitable
power, in the absence of legislation, to award attorneys’
fees” to a prevailing litigant “in the interest of justice.”
Brandenburger v. Thompson, 494 F.2d 885, 888–89 (9th Cir.
1974). This equitable practice died long ago in the federal
courts but continues in many state courts. Alyeska Pipeline
Serv. Co. v. Wilderness Soc’y, 421 U.S. 240, 269 (1975)
(federal courts); In re Water Use Permit Applications,
25 P.3d 802, 804–06 (Haw. 2001) (surveying state-court
approaches nationwide).

    At both the federal and state level, legislatures have
mimicked the equitable practice by statute. Legislatures
often lean heavily on private enforcement of civil-rights
legislation. To incentivize that enforcement, some civil-
rights statutes make attorney’s fees available to the
prevailing plaintiff. Samuel R. Bagenstos, Mandatory Pro
Bono and Private Attorneys General, 101 Nw. U. L. Rev.
1459, 1461–62 (2007). The fee-shifting provisions act as “a
tool that ensures the vindication of important rights, even
when large sums of money are not at stake, by making
attorney’s fees available under a private attorney general
theory.” Farrar v. Hobby, 506 U.S. 103, 122 (1992)
(O’Connor, J., concurring); see also Newman v. Piggie Park
Enters., Inc., 390 U.S. 400, 402 (1968) (per curiam). The
prevailing plaintiff is the fee-shifting private attorney
general.

                            C.

   With that background, we can return to the question at
hand: Must DiCarlo act as a private attorney general to seek
public injunctive relief? The evolution of the UCL and FAL,
12                  DICARLO V. MONEYLION

along with the California Supreme Court’s treatment of
them, convinces us that the answer is no. Public injunctive
relief is available under California law in individual
lawsuits—not just in private-attorney-general suits. It
follows that DiCarlo may secure that relief in arbitration
under the Agreement.

    Both the UCL and FAL formerly gave standing to “any
person acting for the interests” of “the general public.” Cal.
Bus. & Prof. Code §§ 17204, 17535 (2004). That fit
squarely within the concept of the standing-to-sue private
attorney general. See Nike, Inc. v. Kasky, 539 U.S. 654, 661
(2003) (Stevens, J., concurring); Californians for Disability
Rts., 138 P.3d at 213 (referring to “uninjured persons” suing
under the UCL as “private attorneys general”).

    That all changed when Californians passed Proposition
64. They decided “that only the California Attorney General
and local public officials [should] prosecute actions on
behalf of the general public.” Prop. 64, § 1(f), 2004 Cal.
Stat. A-337; see In re Tobacco II Cases, 207 P.3d 20, 41–42
(Cal. 2009) (Baxter, J., concurring and dissenting). After
Proposition 64, individuals must suffer their own injuries to
sue. Prop. 64, §§ 3, 5, 2004 Cal. Stat. A-338 to -340;
Californians for Disability Rts., 138 P.3d at 210. What’s
more, they can no longer bring a UCL or FAL claim “for the
interests of . . . the general public.” Prop. 64, §§ 3, 5, 2004
Cal. Stat. A-338 to -340. 2 No more private attorneys
general.

   This led to a question for the California Supreme Court:
Without the ability to act for the interests of the public, can

     2
       Representative actions remain available, but only through class
actions. Arias v. Superior Court, 209 P.3d 923, 927–29 (Cal. 2009).
                  DICARLO V. MONEYLION                       13

individual UCL and FAL litigants still seek public injunctive
relief in individual lawsuits? McGill, 393 P.3d at 92. The
court held that, because individuals seeking public
injunctive relief under the UCL and FAL do so “on [their]
own behalf” and not “on behalf of the general public,” the
relief remains available. Id. at 92–93 (emphasis added;
cleaned up). Though the court’s discussion did not address
the CLRA, there is no apparent reason why a suit under the
CLRA for the same relief could not just as plausibly be
brought “on [the plaintiff’s] own behalf.”

    As for the fee-shifting private attorney general, we do not
think it affects the analysis for this particular Agreement. A
ban on the actual shifting of fees would not be relevant.
DiCarlo has not stated that she seeks attorney’s fees, so a
fee-shifting ban would have no effect. In any case, we have
no reason to think that the availability of public injunctive
relief could hinge on whether those fees are up for grabs.

    Nor do we read the Agreement to bar any claims that
could support fee shifting in court. Contract terms are
interpreted in light of the company they keep. Eisen v.
Tavangarian, 248 Cal. Rptr. 3d 744, 760 (Ct. App. 2019)
(applying noscitur a sociis to adopt a “more limited reading”
of a term); Antonin Scalia & Bryan A. Garner, Reading Law:
The Interpretation of Legal Texts 195–98 (2012). The
prohibition on acting as a private attorney general is listed as
a forbidden “proceeding[]” and surrounded by other
limitations on how legal interests may be adjudicated in
arbitration. ER 202 (capitals and emphasis omitted). Unlike
the standing-to-sue private attorney general, the fee-shifting
private attorney general is defined not by how a claim is
adjudicated, but by what interests are asserted (and their
success). See Cal. Civ. Proc. Code § 1021.5; Woodland
Hills Residents Ass’n v. City Council of L.A., 593 P.2d 200,
14                 DICARLO V. MONEYLION

206, 208–13 (Cal. 1979). The concept does not fit with the
surrounding provisions.

     Thus, a plaintiff bringing an individual lawsuit may seek
public injunctive relief. The McGill court made clear that a
litigant proceeding as an “individual” “on his or her own
behalf” may “request[] public injunctive relief.” 393 P.3d at
92; accord Blair, 928 F.3d at 829 (emphasizing that
“arbitration of a public injunction does not interfere with the
bilateral nature of a typical consumer arbitration”). It
follows that, under the Agreement’s all-remedies clause,
DiCarlo is free to seek public injunctive relief in arbitration.

    To be sure, DiCarlo’s contrary arguments have some
force. Intuitively, one would think that a person seeking a
remedy “that by and large benefits the general public and
that benefits the plaintiff, if at all, only incidentally and/or as
a member of the general public” is vindicating the public’s
rights. McGill, 393 P.3d at 89 (cleaned up). So it is not
surprising that the California Supreme Court has previously
described plaintiffs “in a public injunction action” as
“act[ing] in the purest sense as a private attorney general.”
Cruz, 66 P.3d at 1162; see also Broughton v. Cigna
Healthplans of Cal., 988 P.2d 67, 74 (Cal. 1999) (similar).

    Further, even after Proposition 64, the UCL and FAL
authorize people “who ha[ve] suffered injury in fact” to
bring the same action for “relief” that public officials are
charged with bringing. Cal. Bus. & Prof. Code §§ 17204,
17535. Absent Proposition 64’s context, this looks like a
private-attorney-general action. But see McGill, 393 P.3d at
93 (emphasizing the importance of “harmoniz[ing]” both the
codified and uncodified “provisions of Proposition 64”
(cleaned up)). But for four reasons, DiCarlo’s arguments fall
short.
                   DICARLO V. MONEYLION                           15

    First, we must remember that the ultimate inquiry is
what was the parties’ “objective intent, as evidenced by the
words of the contract.” Reilly, 160 Cal. Rptr. 3d at 249. The
Agreement must be read as a whole, “so as to give effect to
every part.” Cal. Civ. Code § 1641; accord Palmer v. Truck
Ins. Exch., 988 P.2d 568, 572–73 (Cal. 1999). Recall the
thesis of DiCarlo’s interpretation: Public injunctive relief is
categorically unavailable. That cannot be squared with the
clear text of the all-remedies clause: “The arbitrator . . . shall
be authorized to award all remedies available in an
individual lawsuit . . . , including, without limitation, . . .
injunctive . . . relief.” ER 202–03. We do not honor the
contracting parties’ expressed intent by creating internal
contradictions in the Agreement.

    Second, Broughton and Cruz’s private-attorney-general
quotations must be taken in context. Both cases focused on
whether the FAA preempted a different California rule, the
so-called “Broughton-Cruz rule,” against the arbitrability of
claims for public injunctive relief. 3 At the time, the Supreme
Court of the United States had twice rejected a lower federal
court’s reasoning that the FAA contained an exception for
certain public-law litigation. Shearson/Am. Express Inc. v.
McMahon, 482 U.S. 220, 242 (1987); Mitsubishi, 473 U.S.
at 635. The lower federal courts had “likened” the plaintiffs
in these kinds of suits to “private attorney[s]-general who
protect[ed] the public’s interest.” Am. Safety Equip. Corp.
v. J.P. Maguire & Co., 391 F.2d 821, 826 (2d Cir. 1968).
Both times the Court held that no such exception (if it
existed) applied to the facts presented. McMahon, 482 U.S.
at 242; Mitsubishi, 473 U.S. at 635. The Broughton court
distinguished Mitsubishi and McMahon on their facts to hold

     3
       We subsequently held that “the FAA preempts the Broughton-Cruz
rule.” See Ferguson, 733 F.3d at 937.
16                DICARLO V. MONEYLION

that a private-attorney-general exception did apply, and the
Cruz court followed Broughton. Broughton, 988 P.2d at 74;
Cruz, 66 P.3d at 1162–63. The term of art was borrowed
from federal law for the limited purpose of distinguishing
Supreme Court precedent.

    Third, the McGill decision cannot be reconciled with a
reading of Broughton and Cruz that makes anything more of
the private-attorney-general language. As explained, the
McGill court explicitly rejected the notion that seeking
public injunctive relief meant that a plaintiff was acting “on
behalf of the general public”—the quintessential act of the
standing-to-sue private attorney general. 393 P.3d at 92
(citation omitted). This reasoning makes clear that the
remedy sought does not define the interests vindicated.

    Fourth, the appealing symmetry of DiCarlo’s theory
between the rights vindicated and the relief sought is not
enough to change the result. To say the least, McGill’s
reasoning—an individual requesting relief for the entire
public is suing only on her own behalf—is peculiar. Unlike
“private injunctive relief,” this remedy is not tailored to
“rectif[y] individual wrongs.” McGill, 393 P.3d at 89
(citation omitted); see Broughton, 988 P.2d at 76 & n.5. But
that is the law in California, and it binds this court. Erie R.R.
Co. v. Tompkins, 304 U.S. 64 (1938).

                              IV.

    In California, litigants proceeding in individual lawsuits
may request public injunctive relief without becoming
private attorneys general. That means that public injunctive
relief is available to DiCarlo in arbitration with MoneyLion.
Since the arbitration provision does not violate the McGill
rule, it is valid.
                 DICARLO V. MONEYLION                      17

    If any doubt remains, consider this.            Only an
interpretation that public injunctive relief remains available
will render the arbitration provision “lawful” and “capable
of being carried into effect.” Cal. Civ. Code § 1643. And
only this interpretation facilitates arbitration. Mitsubishi,
473 U.S. at 626. So both California law and the FAA tell us
what to do next—construe the Agreement to abide by McGill
and allow arbitration.

   We AFFIRM.